Citation Nr: 1751518	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  13-04 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to an increased rating for status post stab wound of the right posterior chest with traumatic pneumothorax, currently rated as noncompensable. 

2. Entitlement to an increased rating for status post stab wound of the right lower abdomen with traumatic perforated intestines, currently rated as noncompensable. 

3. Entitlement to an increased rating for status post stab wound of the right lower leg, currently rated as noncompensable. 

4. Entitlement to an increased rating for status post stab wound of the right index finger, currently rated as noncompensable. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 1980. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO). 

In April 2015, the Board remanded the issue for an increased rating for status post stab wound of the right index finger and denied the increased rating claims for status post stab wounds of the right posterior chest, right lower abdomen, and right lower leg. 

Consistent with the Board's April 2015 remand, an additional VA examination was conducted in July 2015 for the right index finger. A supplemental statement of the case (SOC) dated August 2015 denied the increased rating claim for status post stab wound of the right index finger. 

The Veteran appealed the Board's April 2015 denial of the issues for increased ratings for status post stab wounds of the right posterior chest, right lower abdomen, and right lower leg to the United States Court of Appeals for Veteran's Claims (Court). In a November 2016 decision, the Court set aside the Board's denials of increased ratings and remanded the issues for additional development and readjudication. 

In June 2017, the Board remanded all of the issues on appeal for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As discussed in the June 2017 remand, the Court's decision required that the Board consider separate ratings for muscle injuries associated with the Veteran's service-connected stab wounds. The Board ordered VA medical examinations for this purpose in its June 2017 remand. These examinations were scheduled for July 2017, and the Veteran confirmed his attendance in July 2017. The Veteran did not attend those scheduled examinations and has not submitted any statement as to why he did not attend. However, VA will try once more to provide the Veteran with these medical examinations.

The Board notes that the duty to assist the Veteran in the development of evidence pertinent to his claim is not a "one-way street." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). If a veteran wishes help, he cannot passively wait for it in circumstances where he may or should have evidence that is essential in obtaining the putative evidence. See id. 

Functional testing, including range of motion testing, of the right leg and right index finger are necessary to determine the full impact of the Veteran's disabilities. Recently, the Court held that the final sentence of 38 C.F.R. § 4.59 (2017) requires that VA examinations must include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. Correia v. McDonald, 28 Vet. App. 158, 170 (2016). Thus, the Court clarified the requirements that must be met with respect to painful motion disability examinations prior to the Board finding that an examination report includes adequate evidence to adjudicate the claim. Id.

In this case, a review of the claim file reveals that the right leg and right index finger examinations do not fully comport with the requirements of Correia and therefore may be inadequate. Accordingly, the new VA examinations must address the full requirements of 38 C.F.R. § 4.59, including testing of active and passive motion, weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should arrange for appropriate VA examination(s) to assess current severity of the full range of symptoms associated with the Veteran's service-connected status post stab wounds of the right posterior chest, right lower abdomen, right lower leg, and right index finger, including all scars and any muscle injury associated with the disabilities. The Veteran's entire record must be reviewed by the examiner in conjunction with the examination, and all indicated tests and studies must be completed. The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms. Pathology, symptoms (frequency and severity), and any associated impairment of function should be described in detail. 

Based on this review of the record and the examination and interview of the Veteran, the examiner should provide findings that respond to the following: 

a) Provide all findings associated with the severity of any scars associated with the service-connected status post stab wounds of the right posterior chest, right lower abdomen, right lower leg, and right index finger.

b) The examiner should specifically identify any muscle group injury associated with the service-connected status post stab wounds of the right posterior chest, right lower abdomen, right lower leg, and right index finger. 

For each muscle group which is deemed affected/injured, the examiner should state whether the injury is considered to be slight, moderate, moderately severe, and whether or not any muscle injuries identified could be classified as "through-and-through" injuries as described in 38 C.F.R. § 4.56 (b). The examiner should also discuss/note any loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement that would allow for a rating under the rating codes pertaining to any muscle injuries identified. 

c) In regards to the right index finger and right leg, range of motion testing should be completed and include active and passive motion and weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. The examiner should note any further functional limitations due to pain, weakness, fatigue, incoordination, or any other such factors.

2. The appellant is advised that it is his responsibility to report for all scheduled VA examinations and to cooperate in the development of his claims. The consequences for failure to report for a VA examination without good cause may include denial of the claims.

3. Readjudicate the claims. If the benefits sought remain denied, issue an appropriate supplemental statement of the case (SSOC) and provide the Veteran the requisite period of time to respond. The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




